       
                       Case  4:20-cv-05640-YGR Document 596-1 Filed 05/06/21 Page 1 of 4



               1      CHRISTINE A. VARNEY (pro hac vice)
                      cvarney@cravath.com
               2      KATHERINE B. FORREST (pro hac vice)
                      kforrest@cravath.com
               3      GARY A. BORNSTEIN (pro hac vice)
                      gbornstein@cravath.com
               4      J. WESLEY EARNHARDT (pro hac vice)
                      wearnhardt@cravath.com
               5      YONATAN EVEN (pro hac vice)
                      yeven@cravath.com
               6      LAUREN A. MOSKOWITZ (pro hac vice)
                      lmoskowitz@cravath.com
               7      JUSTIN C. CLARKE (pro hac vice)
                      jcclarke@cravath.com
               8      M. BRENT BYARS (pro hac vice)
                      mbyars@cravath.com
               9      CRAVATH, SWAINE & MOORE LLP
                      825 Eighth Avenue
              10      New York, New York 10019
                      Telephone: (212) 474-1000
              11      Facsimile: (212) 474-3700
              12      PAUL J. RIEHLE (SBN 115199)
                      paul.riehle@faegredrinker.com
              13      FAEGRE DRINKER BIDDLE & REATH LLP
                      Four Embarcadero Center
              14      San Francisco, California 94111
                      Telephone: (415) 591-7500
              15      Facsimile: (415) 591-7510
              16      Attorneys for Plaintiff and Counter-defendant
                      Epic Games, Inc.
              17
                                                 UNITED STATES DISTRICT COURT
              18
                                              NORTHERN DISTRICT OF CALIFORNIA
              19
                                                         OAKLAND DIVISION
              20
                       EPIC GAMES, INC.,                                No. 4:20-CV-05640-YGR-TSH
              21
                                        Plaintiff, Counter-defendant,   DECLARATION OF JOSEPH
              22                                                        KREINER IN SUPPORT OF
                                            v.                          PLAINTIFF EPIC GAMES, INC.’S
              23                                                        MOTION TO SEAL
                       APPLE INC.,
              24                                                        The Honorable Yvonne Gonzalez Rogers
              25                        Defendant, Counterclaimant.

              26
              27

              28
                       DECLARATION OF JOSEPH KREINER                           CASE NO. 4:20-CV-05640-YGR-TSH
       
                       Case  4:20-cv-05640-YGR Document 596-1 Filed 05/06/21 Page 2 of 4



               1             I, Joseph Kreiner, declare as follows:
               2             1.      I am Vice President of Business Development at Epic Games, Inc. (“Epic”). I
               3
                      joined Epic in 2011. In my role, I am responsible for Epic’s relationships with third parties and
               4
                      have awareness of the anti-cheat and anti-fraud measures we employ.
               5
                             2.      Certain trial exhibits and deposition testimony contain sensitive third-party
               6

               7      confidential business information entrusted to and shared with Epic by its partners. Our

               8      agreements with those partners require Epic to treat such third-party information as confidential;

               9      Epic takes those responsibilities seriously and protects this information as it would its own
              10
                      confidential business information. The third-party information at issue has not been disclosed
              11
                      publicly.
              12
                             3.      Some of the exhibits and testimony contain confidential and highly sensitive third-
              13
                      party business information. If revealed, this information would negatively impact those third
              14

              15      parties’ competitive standing. For example, certain exhibits disclose: the existence and names of

              16      games that have not been released; nonstandard deal terms agreed to by Epic partners and/or
              17      contain proprietary licensing terms and deal structures that could be used by counterparties
              18
                      against Epic’s partners in future negotiations to gain leverage; that certain companies are in
              19
                      confidential acquisition negotiations with Epic which could, for example, impact their ability to
              20
                      retain employees and attract investors; and the non-public revenue of Epic’s private company
              21

              22      partners.

              23             4.      The remaining trial exhibits Epic seeks to seal involve key details relating to anti-

              24      cheat and/or anti-fraud mechanisms within Fortnite. These internal documents contain highly
              25      sensitive information that if made public could be used to defraud our customers or allow cheaters
              26
                      to ruin the game experience for our players. Epic takes substantial steps to prevent harm to its
              27
                      community including from cheating and fraud. Keeping our anti-cheat and anti-fraud
              28
                       DECLARATION OF JOSEPH KREINER              2                 CASE NO. 4:20-CV-05640-YGR-TSH
       
                       Case  4:20-cv-05640-YGR Document 596-1 Filed 05/06/21 Page 3 of 4



               1      mechanisms confidential is essential to their effectiveness. Disclosure of the identified
               2      information would allow bad actors to circumvent our anti-fraud and anti-cheat measures. For
               3
                      example, if individuals looking to defraud users become privy to the metrics Epic uses to detect
               4
                      fraud, they will use that information to design schemes to avoid detection. Similarly, if cheat
               5
                      creators knew which anti-cheat mechanisms Epic employs, they will refocus their efforts to
               6

               7      circumvent those mechanisms and avoid detection. The public release of this information would

               8      cause severe harm to the Epic community.

               9             5.      The potential trial exhibits and deposition excerpts that Epic seeks to seal, with the
              10
                      reasons for each request are attached hereto as Exhibits A and B.
              11
                             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
              12
                      and correct and that I executed this declaration on May 5, 2021, in Cary, North Carolina.
              13

              14

              15
                                                                         Joseph Kreiner
              16
              17

              18

              19

              20

              21

              22

              23

              24

              25

              26
              27

              28
                       DECLARATION OF JOSEPH KREINER              3                 CASE NO. 4:20-CV-05640-YGR-TSH
     Case 4:20-cv-05640-YGR Document 596-1 Filed 05/06/21 Page 4 of 4



 1                                          FILER’S ATTESTATION
 2          I, M. Brent Byars, am the ECF User whose ID and password are being used to file this
 3
     Declaration of Joseph Kreiner in Support of Epic Games, Inc.’s Motion to Seal. In compliance
 4
     with Civil Local Rule 5-1(i), I hereby attest that concurrence in the filing of this document has
 5
     been obtained from the signatory.
 6

 7

 8                                                                By:     /s/ M. Brent Byars

 9                                                                        M. Brent Byars
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      DECLARATION OF JOSEPH KREINER              4                 CASE NO. 4:20-CV-05640-YGR-TSH
